Connor, J.
In Greer v. Laundry, 202 N. C., 729, 164 S. E., 116, it is said:
“It is provided in the North Carolina "Workmen’s Compensation Act that either party to a proceeding begun and prosecuted before the-North Carolina Industrial Commission for compensation under the provisions of the act, may appeal from the decision of said Commission to the Superior Court of the county in which the accident happened, for errors of law, under the same terms and conditions as govern appeals in ordinary civil actions. N. C. Code of 1931, sec. 8081 (ppp), sec. 60, ch. 120, Public Laws 1929.
*311“It is further provided in said act that an award made by the North Carolina Industrial Commission in a proceeding begun and prosecuted before said Commission for compensation shall be conclusive and binding as to all questions of fact. It has accordingly been held by this Court that only questions of law involved in an award made by the Commission in a proceeding of which the Commission has jurisdiction may be considered and passed upon by the judge of the Superior Court on an appeal to said court from an award made by the North Carolina Industrial Commission.”
In the instant case, the judge of the Superior Court was bound by the findings of fact made by the Industrial Commission, provided, such findings of fact were supported by competent evidence. Holmes v. Brown Co., 207 N. C., 785, 178 S. E., 569; Winberry v. Farley Stores, 204 N. C., 79, 167 S. E., 475; Webb v. Tomlinson, 202 N. C., 860, 164 S. E., 860; Parrish v. Armour & Co., 200 N. C., 654, 158 S. E., 188; Rice v. Panel Co., 199 N. C., 154, 154 S. E., 69.
At the hearing of this proceeding there was evidence tending to support the finding of fact made by the North Carolina Industrial Commission that the disease from which the plaintiff was suffering at the date of his discharge by the defendant Carolina Asbestos Company from its employment, was not caused by an accident which occurred at defendant’s plant, while the plaintiff was at work in said plant, as an employee of the defendant. For that reason there was error in the ruling of the judge of the Superior Court at the hearing of plaintiff’s appeal to said court sustaining plaintiff’s exception to the said finding of fact by the Commission.
On said finding of fact, the award of the North Carolina Industrial Commission, denying compensation, should have been affirmed by the judge. There is error in the judgment reversing the award, and remanding the proceeding to the North Carolina Industrial Commission for further action by the Commission in accordance with the judgment of the Superior Court. See Greer v. Laundry Co., supra.
On his appeal to this Court, the plaintiff relies on McNeeley v. Carolina Asbestos Company, 206 N. C., 568, 174 S. E., 509. An examination of the opinion in that case will show that the instant case is not governed by the decision in that case. In the opinion in that case it is said that the evidence at the trial showed that the plaintiff was not injured by an occupational disease, but was injured by the negligence of the defendant. It was held that the negligence alleged in the complaint, and shown by the evidence at the trial, was an accident within the meaning of the North Carolina Workmen’s Compensation Act, and that therefore the plaintiff’s injury was compensable under the provi*312sions of the North Carolina Workmen’s Compensation Act. 'For that reason the judgment dismissing the action was affirmed.
In the instant case, the Industrial Commission has found that the plaintiff was not injured by the negligence of the defendant, but that his injury was caused by a disease which he contracted while working in defendant’s plant as its employee. All the evidence showed that plaintiff’s injury was the result of an occupational disease, and for that reason was not compensable under the provisions of the North Carolina Workmen’s Compensation Act. It is otherwise since the amendment to the act by the General Assembly at its session in 1935. See chapter 123, Public Laws of N. C., 1935.
As the plaintiff is not entitled to compensation for his injury resulting from the disease which he contracted while in the employment of the defendant Carolina Asbestos Company, we have not considered the contentions of the insurance carriers for the defendant as to their respective liability for such compensation.
This proceeding is remanded to the Superior Court of Mecklenburg County, that judgment may be entered in said court affirming the award of the'North Carolina Industrial Commission, denying compensation.
Reversed.
ClakksoN, J., dissents.